DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control unit, the at least one sensor element, the camera system, the sensors disposed and/or integrated in vehicle seat elements, and the sensors disposed and/or integrated in the footwell must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0004, line 7, “not” should be changed to --do not--.  
References to specific claims (as in paragraph 0006) should not be made in the specification because claim numbers and/or claim dependencies may change during the prosecution of the application.
In paragraph 0098, line 5, “14” should be changed to --15--.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 16-17, “the standard” should be changed to --a standard--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In line 2, “wherein the” should be changed to --wherein a--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  In line 2, “wherein the” should be changed to --wherein a--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a second restraint element (10) is provided for mounting into the footwell (4) of the vehicle”, and the claim also recites “especially in an area of the footwell (4) of the vehicle arranged in the vehicle longitudinal direction (x) ahead of the knee airbag module (12)” which is the narrower statement of the range/limitation. This rejection could be overcome by deleting “, especially” in line 7 of claim 1. Also in the present instance, claim 1 recites the broad recitation “when…the vehicle seat (5) is in a position shifted backwards”, and the claim also recites “especially in a position shifted backwards compared to the standard position” which is the narrower statement of the range/limitation. This rejection could be overcome by deleting “, especially in a position shifted backwards” in line 16 of claim 1. Also in the present instance, claim 16 recites the broad recitation “detecting and determining a position of the vehicle seat and/or parameters relating to vehicle occupants”, and the claim also recites “especially in a situation of restraint” which is the narrower statement of the range/limitation. This rejection could be overcome by deleting “, especially” in line 5 of claim 16. Also in the present instance, claim 17 especially a body weight and/or a body height and/or a position of the vehicle occupant in the vehicle seat is/are determined” which is the narrower statement of the range/limitation. This rejection could be overcome by deleting “especially” in line 3 of claim 17. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 recites the limitation "the heel abutting point positioning module (14)" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by changing “1” to --3-- in line 2 of claim 10.
Claim 11 recites the limitation "the heel abutting point positioning module (14)" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be overcome by changing “1” to --3-- in line 2 of claim 11.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614